Citation Nr: 1715196	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  01-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to an effective date prior to August 8, 1988 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


(The issues of entitlement to special monthly compensation (SMC) based on aid and attendance, an earlier effective date for service connection for coronary artery disease (CAD), and an increased rating for the service-connected CAD will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1964 to October 1975, to include a tour of combat duty in Vietnam.

This matter comes before the Board on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a TDIU for the period prior to January 27, 1989.

The procedural background of this case is rather long and complex.  In an April 1982 decision, the Board granted an increased rating of 50 percent for the service-connected psychiatric disability.  The Board notes that the diagnoses for this psychiatric disability have changed over the years; for the sake of clarity and consistency, the service-connected psychiatric disability will be referred to in this decision according to the current diagnosis of posttraumatic stress disorder (PTSD). 

In August 2004, the Board received a formal motion for revision of the April 1982 Board decision, on the grounds of Clear and Unmistakable Error (CUE), contending that the Board did not assign a total rating for PTSD or a 70 percent schedular disability rating in combination with a TDIU.  In a September 2004 decision, the Board found that there was no CUE in the April 1982 Board decision.  The September 2004 Board decision was subsequently vacated by the U.S. Court of Appeals for Veterans Claims (Court).

In the period between the April 1982 Board decision and the August 2004 CUE motion, a 100 percent rating for PTSD was granted by the RO in a February 1993 rating decision.  The award of a 100 percent schedular disability rating for PTSD was made effective January 27, 1989.  The Veteran subsequently challenged the February 1993 RO decision on the basis of CUE.  On appeal, in March 2001, the Board found no CUE in the February 1993 rating decision, and the Court subsequently upheld that decision (record not in claims file) in December 2002.  The Veteran appealed the matter to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to a February 2004 Settlement Agreement between the Veteran and VA, the Veteran agreed to file a motion to voluntarily dismiss, with prejudice, his appeal before the Federal Circuit.  In exchange, the matter of entitlement to an award of TDIU prior to January 27, 1989 was to be adjudicated by the RO.  The Federal Circuit subsequently granted the Veteran's motion to voluntarily dismiss the appealed issue of CUE in the February 1993 rating decision.

In a May 2004 rating decision, the RO adjudicated the issue of an earlier effective date than January 27, 1989 for a 100 percent schedular disability rating for PTSD, and also denied a TDIU for the period prior to January 27, 1989.  The basis for the RO's denial was that the Board had already decided the issue (in April 1982); therefore, the RO was without authority to reach a different conclusion on the same facts.  The Veteran filed a notice of disagreement with the May 2004 rating decision that denied an earlier effective date for either a 100 percent schedular rating for PTSD or for a TDIU. 

In a (subsequently vacated) September 2004 Board decision, the Board addressed the two issues.  First, the Board found that there was no CUE in the April 1982 Board decision.  Second, the Board remanded the issue of an earlier effective date for a TDIU for issuance of a statement of the case.  In a subsequent (and subsequently vacated) June 2007 Board decision, the Board denied an earlier effective date for a TDIU. 

In a June 2007 memorandum decision, the Court held that the CUE-based claim was inextricably intertwined with the non-CUE claim and should not have been denied in the Board's September 2004 decision, while the non-CUE claim was remanded.  Pursuant to a Joint Motion of the Parties for Remand to the Board, in an Order dated in December 2007, the Court also vacated the Board's June 2007 denial of the effective date claim, and remanded that matter to the Board for additional development.  The stated reason for the Remand was that, in denying an earlier effective date, the Board did not address records contained in the claims files, and dated between 1975 and January 27, 1989, to determine whether any formal or informal claim for a TDIU remained undecided. 

In May 2008, the Board remanded the CUE claim and the earlier effective date claim to the RO for scheduling of a Board hearing.  In August 2008, a Board hearing was held before the undersigned Veterans Law Judge sitting at Columbia, South Carolina (referred to as a "Travel Board" hearing).  A transcript of that hearing has been added to the record. 

In February 2009, the Board granted entitlement to an earlier effective date of August 8, 1988, for a total disability rating for PTSD.  The Veteran appealed this decision, arguing for a yet earlier date.  In March 2011, based on a Joint Motion for Remand, the Court partially vacated the Board's February 2009 decision and remanded the claim for further consideration.  The issue has been recharacterized to reflect the continuation of the grant of the earlier, August 8, 1988, effective date. 

The Veteran, through the attorney representative, requested a second hearing on the issue on appeal.  Under separate cover, that request was denied by the undersigned.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700(a) (2016).  The matter was fully addressed and the right to a Board hearing was fulfilled in the August 2008 Travel Board hearing attended by the Veteran and his attorney representative. 

In July 2011, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to adjudicate the TDIU effective date issue on appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) ("implicit denial rule" was not applicable where adjudication of one claim was expressly separated from the adjudication of another).  Because the issue on appeal was adjudicated by the AOJ in a May 2016 rating decision and a May 2016 supplemental statement of the case, the Board finds that the AOJ substantially complied with the July 2011 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In August 2016, the Veteran testified at a videoconference Board hearing before another Veterans Law Judge with respect to the issues of entitlement to SMC based on aid and attendance, an earlier effective date for service connection for CAD, and an increased rating for the service-connected CAD.  The other Veterans Law Judge did not take testimony with respect to the issue remanded below in this Board decision.  As indicated on the title page, a separate Board decision by the Veterans Law Judge who chaired the August 2016 Board hearing will be issued addressing the issues of entitlement to SMC based on aid and attendance, an earlier effective date for service connection for CAD, and an increased rating for the service-connected CAD. 

The appeal is REMANDED to the AOJ.  


REMAND

TDIU Prior to August 8, 1988

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).

The Veteran contends that a TDIU is warranted for the period prior to August 8, 1988.  Specifically, the Veteran asserted that he was unemployable from October 1975 to August 1988 due to the service-connected PTSD.  See, e.g., August 2008 Board hearing transcript. 

The service-connected disabilities during the period at issue are PTSD (rated at 
10 percent from October 22, 1975 to April 4, 1977, 30 percent from April 4, 1977 to January 1, 1981, and 50 percent from January 1, 1981 to August 8, 1988, except for periods during which the Veteran was in receipt of a temporary total (100 percent rating under 38 C.F.R. § 4.29 (2016)), left ear hearing loss (rated at 0 percent from October 22, 1975), and malaria (rated at 0 percent from June 24, 1987).

There is evidence that tends to show that the service-connected PTSD may have rendered the Veteran unemployable during the period from October 1975 to August 1988.  In a November 2016 letter, S.M., a certified vocational rehabilitation counselor, opined that there is no doubt that the Veteran was unemployable for the period from 1975 to 1988.  S.M. provided a thorough review of the Veteran's psychiatric and occupational history, and reasoned that the Veteran's emotional health was fragile during that time and that working appears to have exacerbated his psychiatric history with at least one job ending with a psychiatric hospitalization.  A May 1975 VA mental examination report showed an assessment that the Veteran had marked ambivalence with respect to his work.  A June 1977 VA examination report shows that the VA examiner assessed that the estimated degree of incapacity as a result of the psychiatric disability was moderately severe.  An August 1977 private treatment record shows that Dr. J.H. opined that the psychiatric disorder caused significant problems for the Veteran with respect to obtaining and holding employment.  See also October 1980 letter by Dr. J.H.  In an April 1981 lay statement, R.F. wrote that a permanent job was impossible due to the Veteran's mental disorder.  See also August 1981, February 1984, and January 1985, March 1987 Veteran statements.  In an April 1984 statement, the Veteran's former supervisor indicated that it was impossible to employ the Veteran because his psychiatric disorder prevented him from handling a weapon, which was required for work as a guard. 

Based on the foregoing, the Board finds evidence to suggest that the Veteran may have been unemployable due to the service-connected disabilities; however, the combined rating percentage requirement of 38 C.F.R. § 4.16(a) is not met.  Accordingly, the issue of entitlement to a TDIU should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. 
§ 4.16(b).  
  
Accordingly, the case is REMANDED for the following actions:

1. Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period from October 1975 to August 1988.

2. After the requested adjudication has been completed, the issue of entitlement to a TDIU should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



